 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 FRANCESCO ZANGHI and ZANGHI LLC,

                     Plaintiffs,
                                             MEMORANDUM AND ORDER
           - against -
                                              19 Civ. 5830 (NRB)
 PIERGRAZIANO RITELLA, GIUSEPPE
 CAVALLARO, ALESSANDRO VACCA, FUTURA
 HOSPITALITY LLC, STUDIO LEGALE
 CAVALLARO, and GIOIA E VITA S.R.L.,

                      Defendants.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     Piergraziano Ritella, Giuseppe Cavallaro, Alessandro Vacca,

and Gioia e Vita S.r.L. (collectively, the “moving defendants”)

move to dismiss the complaint of Francesco Zanghi and Zanghi LLC

(together, “plaintiffs”) for insufficient service of process.      The

motion is granted in part and denied in part for the reasons stated

herein.

                            BACKGROUND

     Moving defendant Piergraziano Ritella is an Italian citizen

and the Managing Member of nonmoving defendant Futura Hospitality

LLC, a New York limited liability company.     Compl. ¶ 14.     Moving

defendant Giuseppe Cavallaro is an Italian attorney at nonmoving

defendant Studio Legale Cavallaro, a law firm in Rome.        Compl. ¶

5; ECF No. 27.   Moving defendant Alessandro Vacca is an Italian

                                1
citizen and the Managing Member of moving defendant Gioia e Vita

S.r.L. (“Gioia e Vita”), an Italian società a responsabilità

limitata.    Compl. ¶ 15.

     On June 21, 2019, plaintiffs filed a complaint against the

moving    defendants,   Futura      Hospitality   LLC,     and   Studio    Legale

Cavallaro (collectively, “defendants”) for, among other things,

alleged    violations   of    the    Racketeer    Influenced      and     Corrupt

Organizations Act, the Securities Act of 1933, and the Securities

Exchange Act of 1934.        See Compl. ¶¶ 30-59.          Broadly described,

the complaint alleges that defendants defrauded plaintiffs into

investing in pizzerias in New York City and Miami.                  See, e.g.,

Compl. ¶¶ 40-47.

     Plaintiffs hired a process server to deliver the summons and

the complaint to Ritella at the Brooklyn apartment in which he was

then living.     ECF No. 22 (Affidavit of Service); Opp. at 12.

According to the affidavit of service, on July 1, 2019, the process

server tried to deliver the documents to Ritella, but the doorman

for Ritella’s apartment building -- who identified himself as

Ritella’s doorman but refused to state his full name -- denied the

process server access to the building.             Id.     The process server

left the documents with the doorman.             Id.     Then, on July 3, the

process server mailed the summons and the complaint to Ritella’s

Brooklyn apartment in a nondescript envelope bearing the legend


                                       2
“PERSONAL & CONFIDENTIAL.”         Id.       Ritella returned to Italy after

his U.S. visa expired in August 2019.               Opp. at 12.

     Whereas Ritella was in the United States when plaintiffs

attempted to serve him, Cavallaro, Vacca, and Gioia e Vita were in

Italy, and plaintiffs tried to serve them using two methods.

First, plaintiffs mailed the summonses and the complaint using

FedEx International Priority shipping.               See ECF No. 31, Exs. 2 &

9.    To     obtain    Cavallaro’s       address,     plaintiffs     obtained   a

Certificado di Residenza from Rome’s Servizi Anagrafici e Stato

Civile.    ECF No. 31, Ex. 4.        Plaintiffs’ FedEx mailing to that

address was signed for by “CASSETTA POSTALE CAV.”                    ECF No. 31,

Exs. 2 & 4.    The shipment to Gioia e Vita was sent to Studio Legale

Cavallaro’s office in Rome, which plaintiffs attest was Gioia e

Vita’s administrative headquarters.                 ECF No. 26 (Affidavit of

Service); Pls.’ Mem. at 2.      “M ZACARIA” signed for the mailing to

Gioia e Vita.        ECF No. 31, Ex. 2.         While the FedEx mailings to

Cavallaro and Gioia e Vita were delivered to the addresses to which

plaintiffs had sent them, plaintiffs concede that the FedEx mailing

to Vacca was never delivered.            Pls.’ Mem. at 2; see also ECF No.

31, Ex. 9.

     Second, plaintiffs attempted to serve Cavallaro, Vacca, and

Gioia e Vita using an Italian email system called posta elettronica

certificate,    or    PEC.   See     ECF      No.   31,   Ex.   1   (emails   from


                                         3
andrea.natale.esq@pec.it to various email addresses notifying them

“that a lawsuit has been filed against you” and attaching the

complaint and other documents).

     On July 18, 2019, Rocco Lamura, an attorney in New York City,

filed a notice of appearance on behalf of defendants.              ECF No. 23.

Several days later, he filed a letter requesting leave to file a

motion to dismiss plaintiffs’ complaint for, among other things,

insufficient service of process.            The Court requested that initial

briefing be limited to whether plaintiffs had adequately served

the moving defendants.

     While the motion was pending, Lamura moved to withdraw as

counsel for defendants.       See ECF No. 38.         In his motion, Lamura

explained that there had been a “severe breakdown of mutual trust,

confidence, and respect” due to defendants’ alleged failure to pay

his fees “and other significant internal matters,” and that his

relationship   with       defendants        had   been     “[t]arnished”     and

“detrimentally changed.”      ECF No. 38 at 2.

                                DISCUSSION

     Although Rocco Lamura has moved to withdraw as counsel for

defendants, the moving defendants’ motion to dismiss the complaint

for “insufficient service of process” remains pending.                 Fed. R.

Civ. P. 12(b)(5).     “On a Rule 12(b)(5) motion to dismiss, the

plaintiff   bears   the   burden   of       establishing    that   service   was


                                        4
sufficient.”   Khan v. Khan, 360 Fed. App’x 202, 203 (2d Cir. 2010)

(citing Burda Media, Inc. v. Viertel, 417 F.3d 292, 298 (2d Cir.

2005)).   When determining whether a plaintiff has met its burden,

the Court may review material outside the pleadings, including

affidavits and other supporting materials.   See Mende v. Milestone

Tech., Inc., 269 F.Supp. 2d 246, 251 (S.D.N.Y. 2003).

     “In deciding a Rule 12(b)(5) motion, [the] Court must look to

[Federal] Rule [of Civil Procedure] 4, which governs the content,

issuance, and service of a summons.”     DeLuca v. AccessIT Grp.,

Inc., 695 F.Supp. 2d 54, 64 (S.D.N.Y. 2010).       The Court first

determines whether plaintiffs have demonstrated that service on

Ritella in the United States was proper under Rule 4.       It then

addresses whether service on Cavallaro, Vacca, and Gioia e Vita in

Italy complied with Rule 4.

     A. Service of Process on Ritella

     Plaintiffs claim to have served Ritella under Rule 4(e)(1),

which provides that “an individual . . . may be served in a judicial

district of the United States by . . . following state law for

serving a summons in an action brought in courts of general

jurisdiction in the state where the district court is located or

where service is made.”   Fed. R. Civ. P. 4(e)(1).    Specifically,

plaintiffs contend that they served Ritella in the Eastern District

of New York consistent with New York Civil Law and Practice Rules


                                 5
§ 308(2), which permits “service upon a natural person . . . by

[1] delivering the summons within the state to a person of suitable

age and discretion at the actual . . . dwelling place or usual

place of abode of the person to be served and [2] . . . mailing

the summons to the person to be served at his or her last known

residence . . . in an envelope bearing the legend ‘personal and

confidential’ and not indicating on the outside thereof, by return

address or otherwise, that the communication is from an attorney

or concerns an action against the person to be served, such

delivery and mailing to be effected within twenty days of each

other . . . .”   N.Y. C.P.L.R. § 308(2).

     The Court agrees that plaintiffs properly served Ritella.

Under New York law, “if a process server is not permitted to

proceed to the actual apartment by the doorman or some other

employee, the outer bounds of the actual dwelling place must be

deemed to extend to the location at which the process server’s

progress is arrested.”   F.I. duPont, Glore Forgan & Co. v. Chen,

364 N.E.2d 1115, 1117 (N.Y. 1977).   In such a scenario, the doorman

constitutes “a person of suitable age and discretion” upon whom

service can be made.     See F.I. duPont, 364 N.E.2d at 1117-18.

Consequently, plaintiffs’ process server was entitled to serve the

summons and the complaint on Ritella’s doorman because the doorman

had refused access to Ritella’s apartment.      Moreover, two days


                                 6
after serving Ritella’s doorman, the process server mailed copies

of the summons and the complaint to Ritella’s apartment in a

nondescript envelope bearing the legend “PERSONAL & CONFIDENTIAL.”

See ECF No. 22 (Affidavit of Service) (describing the July 3

mailing to Ritella).

      Accordingly, service on Ritella met the requirements of §

308(2), hence, service on him was also proper under Rule 4(e)(1).

      B. Service of Process on Cavallaro, Vacca, and Gioia e Vita
      under Rule 4(f)(2)(A)

      The sole basis on which plaintiffs claim to have served

Cavallaro, Vacca, and Gioia e Vita is Federal Rule of Civil

Procedure 4(f)(2)(A). 1       Specifically, plaintiffs maintain that

their FedEx shipments and PEC emails to those defendants met the

requirements of that provision.

      Under    Rule 4(f)(2)(A), “an individual . . . may be served

at a place not within any judicial district of the United States



      1 The Court agrees that no other provision of Rule 4(f), which governs

international service of process, applies. Rule 4(f)(1) is inapposite because
the Hague Convention on the Service Abroad of Judicial and Extrajudicial
Documents (the “Hague Convention”) does not authorize service by email or mail,
which are the means by which plaintiffs claim to have served Cavallaro, Vacca,
and Gioia e Vita. See Water Splash, Inc. v. Menon, 137 S. Ct. 1504, 1513 (2017)
(explaining that mail is not an authorized form of service under the Hague
Convention).    Rules 4(f)(2)(B) and 4(f)(2)(C) are also inapplicable as
plaintiffs neither filed a letter rogatory nor letter of request with an Italian
authority, nor did they use the Clerk of Court to send their mailings. Finally,
Rule 4(f)(3), which permits service “by other means not prohibited by
international agreement, as the court orders,” Fed. R. Civ. P. 4(f)(3), does
not apply because it “requires plaintiffs to obtain court approval before
attempting such alternative service.” F.T.C. v. Pecon Software Ltd., No. 12
Civ. 7186 (PAE), 2013 WL 4016272, at *9 (S.D.N.Y. Aug. 7, 2013) (emphasis in
original) (collecting cases).
                                       7
. . . if [1] an international agreement allows but does not specify

other means, [2] by a method that is reasonably calculated to give

notice . . . [and] [3] as prescribed by the foreign country’s law

for service in that country in an action in its courts of general

jurisdiction.” Fed. R. Civ. P. 4(f)(2)(A).             The first proviso of

Rule 4(f)(2)(A) requires that an international agreement permit

the method of service and that the agreement’s procedures not be

the exclusive means for service of process on defendants residing

in   the    signatory   nation.     SeaCube   Containers     LLC   v.   Compass

Conainers & Shipping Servs. Ltda., No. 19 Civ. 816 (JPO), 2019 WL

3451202, at *2 (S.D.N.Y. July 31, 2019); see also 4B Charles Alan

Wright & Arthur R. Miller, Fed. Prac. & Proc. § 1133 (4th ed.).

      The    third   element   of   Rule   4(f)(2)(A)   requires     that    the

plaintiff demonstrate that service complied with the recipient

country’s laws for service of process.             See, e.g., In re Coudert

Bros. LLP, No. 16 Civ. 8237 (KMK), 2017 WL 1944162, at *11

(S.D.N.Y. May 10, 2017) (finding plaintiff failed to effect mail

service in Hong Kong under Rule 4(f)(2)(A) because the mailing did

not comport with Hong Kong’s mail service laws); Ansell Healthcare,

Inc. v. Maersk Line, 545 F.Supp. 2d 339, 342 (S.D.N.Y. 2008)

(concluding     that    plaintiff   failed    to   effect   mail   service   in

Thailand under Rule 4(f)(2)(A) because it did not obtain a prior

court order for mail service as required under Thai law); Ty v.


                                       8
Celle, No. 95 Civ. 2631 (MBM), 1996 WL 452408, at *3 (S.D.N.Y.

Aug.    9,   1996)   (rejecting   service   by   registered   mail   to   the

Philippines under Rule 4(f)(2)(A) because a “sheriff or other

proper court officer” did not send the mailing, as required under

Philippine law); see also 4B Charles Alan Wright & Arthur R.

Miller, Fed. Prac. & Proc. § 1134 n.19 (4th ed.) (collecting

cases).

       Although Rule 4(f)(2)(A) applies to “individual[s],” Rule

4(h) extends it to “foreign corporation[s].”             Fed. R. Civ. P.

4(h).     Rule 4(f)(2)(A) therefore applies to Gioia e Vita because

it is an Italian S.r.L.

       Moreover, “if [service was] made under Rule 4(f)(2),” then it

“must be proved . . . by a receipt signed by the addressee, or by

other evidence satisfying the court that the summons and complaint

were delivered to the addressee.” Fed. R. Civ. P. 4(l).              The 90-

day time limit for completing service of process does not apply to

Rule 4(f)(2)(A).      Fed. R. Civ. P. 4(m).

       1. Plaintiffs’ FedEx Mailings to Cavallaro, Vacca, and Gioia
       e Vita

       As an initial matter, plaintiffs have failed to serve Vacca

under Rule 4(f)(2)(A) because FedEx was unable to deliver the

shipment to its addressee.        See Fed. R. Civ. P. 4(l) (requiring

under Rule 4(f)(2) “evidence . . . that the summons and complaint

were delivered to the addressee.”).
                                     9
       Plaintiffs have also failed to demonstrate that their FedEx

International Priority shipments to Cavallaro and Gioia e Vita

complied with Italian law, as Rule 4(f)(2)(A)’s second element

requires.    Plaintiffs did not supply the Court with a legal opinion

on, or certified translations of, Italian law.            See, e.g., Ansell

Healthcare, Inc., 545 F.Supp. 2d at 342 (relying on legal opinion

from Thai attorney to conclude that service did not comport with

Thai   law   and   was   therefore    improper    under   Rule    4(f)(2)(A)).

Instead, plaintiffs cite an uncertified translation of a provision

of the Italian Code of Civil Procedure that reads, “‘[i]f the law

does not expressly prohibit it, the notification can also be made

via the postal service.’”         Pls.’ Mem. at 4 n.8.           Assuming the

accuracy of this translation, there is no indication that the

notification of which the provision speaks concerns the initiation

of a lawsuit against its recipient.              Moreover, the provision’s

prefatory clause -- “[i]f the law does not expressly prohibit it”

-- indicates that there are circumstances in which Italian law

prohibits sending the notification by email.

       In fact, in arguing that plaintiffs have failed to serve them

by mail consistent with Rule 4(f)(2)(A), Cavallaro, Vacca, and

Gioia e Vita maintain that plaintiffs failed to comply with Italian

law.      For   example,   they      assert   that   Italian     law   required

plaintiffs to obtain a court order permitting mail service from an


                                       10
Italian court, and that it obligated them to use Italian postal

service provider Poste Italiane for the mailings.                 See Opp. at 8-

9,   17.   2   Remarkably,      in   response    to   these     contentions       and

notwithstanding Rule 4(f)(2)(A)’s contrary language, plaintiffs

erroneously asserted that “whether service complie[d] with Italian

law is irrelevant.”          Pls.’ Reply at 2.

      Plaintiffs have therefore failed to establish that their

FedEx International Priority shipments to Cavallaro and Gioia e

Vita complied with Italian law, hence, they have failed to meet

their      burden    under    Rule   4(f)(2)(A)       of     demonstrating       such

compliance.         Accordingly, the Court cannot deem service proper

under that Rule.         See, e.g., Wyndham Hotel Grp. Canada, ULC v.

683079 Ontario Ltd., Civil Action No. 17-4000 (JMV), 2018 WL

2078704, at *6 (D.N.J. May 4, 2018) (concluding that plaintiff

failed to establish service under Rule 4(f)(2)(A) because the

plaintiff failed to “provide analysis of methods of proper service

for Canadian courts of general jurisdiction”); Julien v. Williams,

No. 10 Civ. 2358 (SCB), 2010 WL 5174535, at *3 (M.D. Fla. Dec. 15,

2010) (doing the same where the parties had failed to supply

British law governing mail service).




2 The moving defendants also failed to provide         the    Court   with   certified
translations or a legal opinion on Italian law.
                                        11
      2. Plaintiffs’ Emails to Cavallaro, Vacca, and Gioia e Vita
      Through Italy’s PEC Email System

      Plaintiffs have also failed to demonstrate that their emails

to Cavallaro, Vacca, and Gioia e Vita complied with Italian law.

Neither party has supplied the Court with the rules governing the

use of Italy’s PEC system, certified translations of pertinent

Italian   law,    or   a   legal   opinion    on   email   service    in   Italy.

Instead, plaintiffs cite yet another uncertified translation of

the   Italian     Civil    Procedure       Code,   which   reads,    “‘[u]nless

otherwise expressly prohibited by law, the notification can be

carried out by certified email system.’”               Pls.’ Mem. at 4 n.9.

This uncertified translation is deficient for the same reasons as

the previous one.      Moreover, in opposing email service, Cavallaro,

Vacca, and Gioia e Vita again contend that plaintiffs failed to

comport with Italian law.          See, e.g., Opp. at 17-18.         Plaintiffs’

reply, which contained a hodgepodge of uncertified translations of

Italian laws that bore a questionable relation to the propriety of

email service here, only further muddled the question.                See, e.g.,

Pls.’ Reply at 8-9.        The Court is therefore unable left unable to

discern whether service was proper under Italian law, and therefore

cannot conclude that service was proper under Rule 4(f)(2)(A).

      Even   if   plaintiffs       could   demonstrate     that   their    emails

complied with Italian law, service would still be improper under

Rule 4(f)(2)(A) because email is not a permitted method of service
                                       12
under the Hague Convention.      The international agreement on which

plaintiffs rely to satisfy the first element of Rule 4(f)(2)(A) is

the Hague Convention, a multilateral treaty to which both the

United States and Italy are signatories.            Hague Convention, Nov.

15, 1965, 20 U.S.T. 361 (listing signatories).         As one would expect

for a treaty ratified in 1965, the Hague Convention does not

address service by email.         Clever litigants have accordingly

argued that email is a “postal channel[]” within the meaning of

Article    10(a)   of   the   Hague    Convention,    which     states   that

“[p]rovided the State of destination does not object, the present

Convention shall not interfere with . . . the freedom to send

judicial   documents,    by   postal    channels,    directly    to   persons

abroad.”   Id. art. 10(a).

     However, most courts that have considered that argument,

including all pertinent decisions from the Southern District of

New York, have rejected it.            See, e.g., Sulzer Mixpac AG v.

Medenstar Indus. Co. Ltd., 312 F.R.D. 329, 331-32 (S.D.N.Y. 2015)

(concluding that an objection to Article 10(a)’s service by “postal

channels” does not encompass an objection to service by email);

U.S. v. Besneli, No. 14 Civ. 7339 (JFK), 2015 WL 4755533, at *2

(S.D.N.Y. Aug. 12, 2015) (same); F.T.C. v. PCCare247 Inc., No. 12

Civ. 7189 (PAE), 2013 WL 841037, at *4 (S.D.N.Y. Mar. 7, 2013)

(same); see also, e.g., AMTO, LLC v. Bedford Asset Mgmt., LLC, No.


                                      13
14 Civ. 9913 (KMK), 2015 WL 3457452, at *7 (S.D.N.Y. June 1, 2015)

(collecting cases).        The Court finds the reasoning of these cases

persuasive and joins them in concluding that “postal channels” do

not encompass email.           Consequently, email is not a permitted

method of service under the Hague Convention, and therefore cannot

be used to satisfy Rule 4(f)(2)(A).

       The Court accordingly finds that plaintiffs have failed to

serve Cavallaro, Vacca, and Gioia e Vita by email under Rule

4(f)(2)(A).

       C. Alternative Methods of Service under Rule 4(f)(3)

       Plaintiffs ask the Court to exercise its discretion under

Rule   4(f)(3)     to   authorize     alternative    methods   of   service    on

Cavallaro, Vacca, and Gioia e Vita.                 Specifically, plaintiffs

request an order permitting them to serve Cavallaro by email at

studiolegalecavallaro@live.it and Vacca and Gioia e Vita by email

at alessandrovcc@gmail.com, or to serve their U.S. counsel, Rocco

Lamura.

       Under Rule 4(f)(3), a defendant may be served outside the

United States “by other means not prohibited by international

agreement,    as   the     court   orders.”     Fed.    R.   Civ.   P.   4(f)(3).

Service    under    Rule    4(f)(3)    “is    neither    a   last   resort    nor

extraordinary relief.        It is merely one means among several which

enables service of process on an international defendant.”                 Sulzer


                                        14
Mixpac AG, 312 F.R.D. at 330 (internal quotation marks omitted).

“The decision whether to allow alternative methods of serving

process under Rule 4(f)(3) is committed to the sound discretion of

the district court.”    Madu, Edozie & Madu, P.C. v. SocketWorks

Ltd. Nigeria, 265 F.R.D. 106, 115 (S.D.N.Y. 2010).

     “An alternative method of service under Rule 4(f)(3) ‘is

acceptable if it (1) is not prohibited by international agreement;

and (2) comports with constitutional notions of due process.’”

Fisher v. Petr Konchalovsky Found., No. 15 Civ. 9831 (AJN), 2016

WL 1047394, at *2 (S.D.N.Y. Mar. 10, 2016) (quoting U.S. S.E.C. v.

China Intelligent Lighting & Elecs., Inc., No. 13 Civ. 5079 (JMF),

2014 WL 338817, at *1 (S.D.N.Y. Jan. 30, 2014)).      “[A] means of

service comports with due process if it is ‘reasonably calculated,

under all the circumstances, to apprise interested parties of the

pendency of the action and afford them an opportunity to present

their objections.’”    Id. at *2 (quoting Mullane v. Cent. Hanover

Bank & Trust Co., 339 U.S. 306, 314 (1950)).

     The Hague Convention does not prohibit service on a foreign

defendant’s U.S. counsel or service by email.        See, e.g., RSM

Prod. Corp. v. Fridman, No. 06 Civ. 11512 (DLC), 2007 WL 2295907,

at *3 (S.D.N.Y. Aug. 10, 2007) (“The Hague Service Convention does

not prohibit an order pursuant to Rule 4(f)(3) permitting service

through American counsel.”); Sulzer Mixpac AG, 312 F.R.D. at 331-


                                 15
32 (finding that Hague Convention does not prohibit service by

email).     Moreover, the Court is unaware of, nor has either party

identified, any other international agreement between the United

States and Italy that prohibits such methods of service.                      Thus,

no international agreement between the United States and Italy

prohibits    service   by   email    or    on     a   foreign   defendant’s    U.S.

counsel, and the Court addresses in turn whether plaintiffs’

requested means of service comport with due process.

      1. Email Service on             Studiolegalecavallaro@live.it             and
      Alessandrovcc@gmail.com

      “Service by email alone comports with due process where a

plaintiff demonstrates that the email is likely to reach the

defendant.”    Pecon Software Ltd., 2013 WL 4016272, at *5.                   Thus,

“[a]s a general matter, ‘in those cases where service by email has

been judicially approved, the movant supplied the Court with some

facts indicating that the person to be served would be likely to

receive the summons and complaint at the given email address.’”

NYKCool A.B. v. Pac. Int’l Servs., Inc., 66 F.Supp. 3d 385, 391

(S.D.N.Y. 2014), adhered to on recons., No. 12 Civ. 5754, 2015 WL

998455 (S.D.N.Y. Mar. 5, 2015) (quoting Fortunato v. Chase Bank

USA, N.A., No. 11 Civ. 6608 (JFK), 2012 WL 2086950, at *2 (S.D.N.Y.

June 7, 2012)).    “‘Although courts have upheld service via e-mail,

those cases involved e-mail addresses undisputedly connected to

the   defendants   and      that    the        defendants   used   for   business
                                          16
purposes.’”       NYKCool A.B., 66 F.Supp. 3d at 391 (quoting Ehrenfeld

v. Salim a Bin Mahfouz, No. 04 Civ. 9641 (RCC), 2005 WL 696769, at

*3 (S.D.N.Y. Mar. 23, 2005)).

     Plaintiffs have offered sufficient evidence that an email to

studiolegalecavallaro@live.it would be reasonably calculated to

reach Cavallaro.        As recently as June 2019, Cavallaro sent an

email from that address in his capacity as non-moving defendant

Futura   Hospitality        LLC’s   attorney.    See   ECF   No.   31,   Ex.   5.

Cavallaro’s recent use of the address indicates that an email to

it is likely to reach him.            See, e.g., PCCare247 Inc., 2013 WL

841037, at *4 (finding “a high likelihood that defendants will

receive and respond to emails” where there was “confirmation that

at least one of [various] email accounts was recently in use by

[a] specified defendant”).          Moreover, Cavallaro’s email concerned

the dispossession of Futura’s tenancy in Miami, see ECF No. 31,

Ex. 5, which implicates one of the factual bases for plaintiffs’

claims -- namely, defendants’ failure to disclose issues with that

tenancy prior to plaintiffs’ $100,000 investment in Futura, see

Compl.        ¶       45.              Cavallaro        accordingly        used

studiolegalecavallaro@live.it          to    conduct   business    relating    to

plaintiffs’ claims, which reinforces that an email to that address

would likely inform Cavallaro about this lawsuit.                  See NYKCool

A.B., 66 F.Supp. 3d at 391 (noting “an important distinction


                                        17
between      e-mail    addresses      that      are       the   mechanisms        by     which

defendants conduct business and e-mail addresses that are only

used as an informal means of accepting requests for information”

and permitting service by email only on the former (internal

quotation marks and alterations omitted)).

       By contrast, plaintiffs have not offered sufficient evidence

that   an    email    to   alessandrovcc@gmail.com               would       be   reasonably

calculated to reach Vacca or Gioia e Vita.                      Plaintiffs rely on an

invoice for      time      billed   by    defendants’           U.S.    counsel     in    this

litigation      that       states     “GIOIA          E    VITA        SRL    VIA      EMAIL:

alessandrovcc@gmail.com” and lists the name “Alessandro Vacca”

under the email address.            See ECF No. 31, Ex. 6.              As a preliminary

matter, it is not apparent how plaintiffs obtained a bill from

defense counsel to defendants, which raises serious concerns about

the document’s reliability.              In any event, even if the invoice is

what    it     purports       to    be,      it       does      not     establish         that

alessandrovcc@gmail.com “is operational and accessed” by Gioia e

Vita or Vacca, Fortunato, 2012 WL 2086950, at *2, or that it is

“actually linked” to either of those defendants, Fisher, 2016 WL

1047394, at *3.         Absent such a connection, the invoice does not

persuade the Court that Vacca or Gioia e Vita use the email

address.      Cf. China Intelligent Lighting, 2014 WL 338817, at *2

(refusing to authorize email service under Rule 4(f)(3) based on


                                           18
a spreadsheet purporting to list the defendant’s email address

without   further   information    from   which   to   conclude    that    the

defendant used the email address).         It is therefore speculative

whether an email to it would reach them.

     The Court accordingly exercises its discretion under Rule

4(f)(3) to   permit   plaintiffs    to    serve   Cavallaro   by   email    at

studiolegalecavallaro@live.it, but it declines to exercise that

discretion to permit plaintiffs to serve Vacca and Gioia e Vita at

alessandravcc@gmail.com.

     2. Service on Rocco Lamura

     While service on a foreign defendant’s U.S. counsel “is a

common form of service ordered under Rule 4(f)(3),” Jian Zhang v.

Baidu.com Inc., 293 F.R.D. 508, 515 (S.D.N.Y. 2013), courts require

that the circumstances indicate that U.S. counsel will inform the

foreign defendant of the action.          See, e.g., In GLG Life Tech

Corp. Sec. Litig., 287 F.R.D. 262, 267 (S.D.N.Y. 2012) (ordering

service on U.S. counsel under Rule 4(f)(3) where “the circumstances

of th[e] case ma[de] clear that service on counsel . . . [was]

virtually guaranteed to provide notice to” the defendant); NYKCool

A.B. v. Pacific Int’l Servs., Inc., No. 12 Civ. 5754 (LAK), 2015

WL 998455, at *4 (S.D.N.Y. Mar. 5, 2015) (same where it was “clear

that [defendant’s] lawyers are in touch with him” and it was

“difficult to imagine evidence more clearly demonstrating . . .


                                    19
[defendant’s] . . . interaction with his lawyers”); RSM Prod. Corp.

v. Fridman, No. 06 Civ. 11512 (DLC), 2007 WL 2295907, at *6

(S.D.N.Y. Aug. 10, 2007) (same where “Akin Gump’s relationship

with Fridman [was] well established and extend[ed] beyond any

limited appearance in this lawsuit.”); Atlantica Holdings, Inc. v.

BTA Bank JSC, No. 13 Civ. 5970 (JMF), 2014 WL 12778844, at *3

(S.D.N.Y. Mar. 31, 2014) (same where U.S. counsel had historically

represented the defendant, including “both the 2010 restructuring

that gave rise to this lawsuit and the bankruptcy proceedings that

delayed the lawsuit.”); Wash. State Inv. Bd. v. Odebrecht S.A.,

No. 17 Civ. 8118 (PGG), 2018 WL 6253877, at *5 (S.D.N.Y. Sep. 21,

2018) (same where U.S. counsel represented the defendant “in the

related criminal proceeding” and “in a recent securities fraud

class action in this District,” and also “represent[ed] three [of

the defendant’s] subsidiaries in the instant case.”).

      The circumstances do not so indicate here.         Lamura’s pending

motion for withdrawal describes a “severe breakdown of mutual

trust, confidence, and respect” due to defendants’ alleged failure

to pay his fees “and other significant internal matters.”          ECF No.

38   at   2.   He   describes   his   relationship    with   defendants   as

“[t]arnished” and “detrimentally changed.”           ECF No. 38 at 2.     In

this scenario -- where Lamura has moved to withdraw based on the

collapse of his relationship with defendants -- the Court cannot


                                      20
